16 F.3d 402
Blount International, Ltd.v.Schuylkill Energy Resources Incorporated, Reading AnthraciteCompany, Reading Anthracite Coal Company v. Hub., Inc.;Schuylkill Energy Resources, Inc. v. Blount InternationalLtd., ABB Raymond Enterprise Operation,In c., CombustionEngineering, ABB-CE Systems, Inc., Bank of New England,N.A., Aetna Casualty and Surety Company, Firemans' FundInsurance Company, Seaboard Surety Company, Bank of New Yorkv. Combustion
NO. 93-1340
United States Court of Appeals,Third Circuit.
Dec 17, 1993

1
Appeal From:  E.D.Pa.


2
AFFIRMED.